DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,818,021 (hereinafter ‘021). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘021
Claim 19:





determining a mapping relationship between a three-dimensional (3D) model and texture images of an object;



splicing the subset of texture images into a spliced texture image corresponding to the first perspective; and

mapping the spliced texture image to the 3D model according to the mapping relationship.

acquiring a three-dimensional (3D) model and original texture images of an object, wherein the original texture images are acquired by an imaging device; 

determining a mapping relationship between the 3D model and the original texture images of the object; 


splicing the subset of texture images into a spliced texture image corresponding to the first perspective; and 

mapping the spliced texture image to the 3D model according to the mapping relationship.


Current Application					‘021
Claim 25:
a memory storing a set of instructions; and

at least one processor configured to execute the set of instructions to cause the image processing apparatus to:







determine a mapping relationship between a three-dimensional (3D) model and texture images of an object;

determine, among the texture images, a subset of texture images associated with a first perspective of an imaging device;

splice the subset of texture images into a spliced texture image corresponding to the first perspective; and

map the spliced texture image to the 3D model according to the mapping relationship.

a memory storing a set of instructions; and 

at least one processor configured to execute the set of instructions to cause the image processing apparatus to: 

acquire a three-dimensional (3D) model and original texture images of an object, wherein the original texture images are acquired by an imaging device; 

determine a mapping relationship between the 3D model and the original texture images of the object; 

determine, among the original texture images, a subset of texture images associated with a first perspective of the imaging device; 

splice the subset of texture images into a spliced texture image corresponding to the first perspective; and 

map the spliced texture image to the 3D model according to the mapping relationship.


Current Application					‘021
Claim 31:





determining a mapping relationship between a three-dimensional (3D) model and texture images of an object;

determining, among the texture images, a subset of texture images associated with a first perspective of an imaging device;

splicing the subset of texture images into a spliced texture image corresponding to the first perspective; and

mapping the spliced texture image to the 3D model according to the mapping relationship.

acquiring a three-dimensional (3D) model and original texture images of an object, wherein the original texture images are acquired by an imaging device; 

determining a mapping relationship between the 3D model and the original texture images of the object; 

determining, among the original texture images, a subset of texture images associated with a first perspective of the imaging device; 

splicing the subset of texture images into a spliced texture image corresponding to the first perspective; and 

mapping the spliced texture image to the 3D model according to the mapping relationship.


Claims 20-24 of the current application correspond to Claims 1-6 of ‘021.
Claims 26-30 of the current application correspond to Claims 8-12 of ‘021.
Claims 32-36 of the current application correspond to Claims 14-18 of ‘021.

It is clear that all the elements of the application claims [19, 25 and 31] are to be found in patent claims [1, 7 and 13] (as the application claims [19, 25 and 31] fully encompasses patent claims [1, 7 and 13]). The difference between the application claims [19, 25 and 31] and the patent 
Allowable Subject Matter
8.	Claims 19-36 would be allowed provided the Double Patenting rejection is overcome.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664